        4:19-bk-11907 Doc#: 48 Filed: 08/02/19 Entered: 08/02/19 13:47:57 Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                    Eastern District of Arkansas

RE: Terry Berry and Jennifer Berry
CASE NO: 4:19-bk-11907 T                                                                      Chapter 13


                                   TRUSTEE'S MOTION TO DISMISS
                                FOR FAILURE TO MAKE PLAN PAYMENTS
                                      AND NOTICE OF HEARING

   Jack W Gooding, Trustee, for this Motion to Dismiss for Failure to Make Plan Payments and
Notice of Hearing, states:

   1. The chapter 13 plan requires the Debtor to pay the Trustee as follows :
06/01/2019       $1,557.40 Monthly      ( Source: TERRY BERRY $1,557.40 MONTHLY)

   2. The Debtor is in material default with respect to the terms of the plan pursuant to 11 U .S.C. § 1307.
Payments by or for the Debtor to the Trustee have not been made as proposed .

   3. The Debtor's case should be dismissed pursuant to 11 U.S.C. § 1307(c)(1),(4) and (6) as applicable.


WHEREFORE, the Trustee prays that Debtor's case be dismissed and for all other just, proper and
equitable relief.
                                                           /s/   Jack W Gooding
                                                         Jack W Gooding
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         (501) 537-4400

                                    NOTICE OF HEARING
                           TO THE DEBTOR AND DEBTOR'S ATTORNEY

   You are hereby notified that a hearing on the Trustee's Motion to Dismiss for Failure to Make Plan
Payments will be held on:

                                              09/19/2019 at 9:00 am

                                               U.S. Bankruptcy Court
                                                      300 W. 2nd
                                               Little Rock, AR 72201
     If you contest the Trustee's Motion to Dismiss for Failure to Make Plan Payments, you should: (1) appear
at the hearing; and (2) file a written response to the Motion and serve it upon the Trustee at the address
listed in this Motion no later than two days before the date set for the hearing .

Date: 08/02/2019                                           /s/ Jean Rolfs
                                                         Jean Rolfs
                                                         U.S. Bankruptcy Court Clerk
cc: Terry Berry and Jennifer Berry
    816 W Ashley St
    Benton, AR 72015
     The Honey Law Firm - Electronic Notification via ECF
